UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

UNITED STATES OF AMERICA,
v.

Crim. Acti0n No. 06cr200-02

CARROLL WILLS,

Defendant.

ORDER

This matter comes before the Court upon the receipt of a Report and Recommendation
dated October 26, 2010, from Magistrate Judge Deborah A. Robinson, that recommends
revoking Defendant’s supervised release. No objections to the Magistrate Judge’s Report and
Recommendation have been received by the Court.

Accordingly, it is this day of November, 2010,

ORDERED that the Report and Recommendation is hereby ADOPTED; it is

FURTHER ORDERED that the supervised release is revoked; and it is

FURTHER ORDERED that the case is hereby scheduled for Re-sentencing on

C/)@».,~/, é/_ §§ L'J// at / 0 ,‘%Ga.m.%lsr.nv in Courtroom 28A.

C%As ma s

COLLEEN KOLLAR§(O'I`ELL
United States District Judge

Copies to: (see next page)

md

Copies to:

David Bos, AFPD.

Angela George, AUSA

Tanya Boone, US Probation Officer
Magistrate judge Deborah Robinson
Pretrial Services